department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division dec uniform issue list set ep ra tf legend decedent a estate b date m date n date date p ira x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the proper rollover treatment of a distribution from decedent a’s individual_retirement_account ira x under sec_408 of the internal_revenue_code code correspondence dated date supplemented the request your authorized representative has submitted the following facts and representations you were born on date m and you were married to decedent a at the time of his death decedent a was born on date n and died on date o on page date p decedent a opened ira x a rollover ira decedent a named his estate estate b as the beneficiary of his ira x in the will of decedent a you were named as sole residuary beneficiary thereof provided that you survived deceédent a and except to the extent that you disclaimed any interest in decedent a’s estate it is represented that you have not nor will you disclaim any interest in the estate of decedent a you were also appointed as sole executrix of decedent a’s will as executrix you will cause the ira x proceeds to be paid to decedent a's estate after which you will pay them to yourself as the sole beneficiary of the estate you will then transfer the proceeds directly from the estate to an ira in your name said transfer will occur within days of the date the ira amounts are distributed from ira x to decedent’s estate based on the above facts and representations you through your authorized representative request rulings that with respect to you ira x does not constitute an inherited ira that the transfer from ira x to an ira maintained in your name will qualify as a tax deferred transaction within the meaning of d and that the transfer will not result in income to either the estate of decedent a’ or to you as surviving_spouse in the year of the transfer under sec_408 with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an page 29uu61 individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust - although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor trix of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate in this case the ira x account balance remaining at decedent a's death is payable to decedent a's estate you decedent a's surviving_spouse are the executrix of decedent a's estate and the sole residuary beneficiary of the decedent’ a’s estate as executrix you will cause the ira x proceeds to be paid to decedent a's estate after which you will pay them to yourself as the sole residuary beneficiary of the estate you will then transfer the proceeds directly from the estate to an ira in your name said transfer will occur within days of the date the ira amounts are distributed from ira x to decedent a’s estate page 2uuu6 l11037 under the facts stated above you are to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude as follows that with respect to you ira x does not constitute an inherited ira that the transfer from ira x to an ira maintained in your name will qualify as a tax deferred transaction within the meaning of d and that the transfer will not result in income to either the estate of decedent a or to you as surviving_spouse in the year of the transfer under sec_408 this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by you will also meet the requirements of code sec_408 at all times relevant finally it assumes that your rollover of the ira x distribution will be made thereto within the time frame referenced in code sec_408 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call rrrhrrakaaa eere reese 1d _raeesy at rak _ keke not a toll free number sincerely yours frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
